DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claim 13, the recitation “wherein the first opening flushes with the second opening” renders the claim non-enabling since neither the plain reading of the recitation nor the specification clarifies the flushing relationship between the first and second openings. In the 
Regarding claim 14, the recitation “wherein the side of the audio device comprises a port that comprises the first and the second opening” renders the claim non-enabling since the specification does not describe such a “port”. In the interest of compact prosecution, the Examiner interprets the “port” as the housing of the audio device which comprises both the first and second openings. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-11, 13-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christoph (US 2013/0028435).

Regarding claim 1, Christoph teaches a noise cancellation enabled audio device (para. [0032] the earphone as illustrated on FIG. 5), in particular a headphone, the audio device (FIG. 5 the earphone) comprising: 
a speaker (FIG. 5 loudspeaker 16) which is arranged within the audio device (FIG. 5 illustrates the loudspeaker 16 arranged in the earphone) and which has a preferential side (FIG. the side of the loudspeaker 16 which sound is emitted towards the listener’s ear 12) for sound emission (FIG. 5 illustrates the loudspeaker 16 having a side which emits sound towards the listener’s ear), 
a first cavity (FIG. 5 the cavity where the loudspeaker 16 is situated) enclosing a first volume of air (FIG. 5 the cavity where the loudspeaker 16 is situated encloses a volume of air), where the first cavity (FIG. 5 the cavity where the loudspeaker 16 is situated) is arranged at the preferential side (FIG. 5 the cavity where the loudspeaker 16 is situated is arranged at the side which the loudspeaker 16 emits sound towards the listeners ear 12) for sound emission of the speaker (FIG. 5 the cavity where the loudspeaker 16 is situated is arranged at the side which the loudspeaker 16 emits sound towards the listeners ear 12 for sound emission),
an error microphone (FIG. 5 error microphone 18) which is arranged within a second cavity (FIG. 5 illustrates the error microphone 18 disposed within a cavity within the cavity 13) within the audio device (FIG. 5 illustrates the error microphone 18 disposed within the cavity connected to duct 10 within cavity 13 of the earphone), wherein 
the first cavity (FIG. 5 the cavity where the loudspeaker 16 is situated) comprises a first opening (FIG. 5 the cavity where the loudspeaker 16 is situated has an aperture 15 that enables sound pass-through) to an outside of the audio device (FIG 5 aperture 15 is directed to the outside of the earphone) and the second cavity (FIG. 5 illustrates the error microphone 18 disposed within the cavity connected to duct 10 within cavity 13) comprises a second opening (FIG. 5 illustrates the cavity housing the error microphone 18 comprising a duct 10) to the outside of the audio device (FIG. 5 the duct 10 is an opening to the outside of the earphone), 
(FIG. 5 aperture 15 and duct 10) are both arranged on a side of the audio device (FIG. 5 the earphone) which is arranged to face an ear canal (FIG. 5 the listener’s ear canal) of a user (FIG. 5 illustrates aperture 15 and duct 10 arranged on the side of the audio device facing the listener’s ear canal).

Regarding claim 4, Christoph teaches the noise cancellation enabled audio device according to claim 1. 
Christoph further teaches wherein the second opening (FIG. 5 duct 10) is the only opening in the second cavity (FIG. 5 illustrates the duct 10 as the only opening within the cavity housing the error microphone 18).

Regarding claim 5, Christoph teaches the noise cancellation enabled audio device according to claim l. 
Christoph further teaches wherein the second cavity (FIG. 5 the cavity housing the error microphone 18) encloses a second volume of air (FIG. 5 the volume of air in the cavity housing the error microphone 18 including the volume of air within the duct 10) which is directly coupled to a volume of air within the ear canal of a user in case that the audio device is placed within the ear canal of the user (FIG. 5 illustrates the volume of air in the cavity housing the error microphone 18 including the volume of air within the duct 10 directly coupled to a volume of the listener’s ear canal).
The Examiner notes that the functional recitation “in case that the audio device is placed within the ear canal of the user” does not change the structure of noise cancellation enabled audio device thus does not further limit the claim. See MPEP Section 2114.

Regarding claim 6, Christoph teaches the noise cancellation enabled audio device according to claim 1. 
Christoph further teaches wherein a mesh (para. [0029] the sound permeable cover covering the aperture 15) is arranged over the first opening (para. [0029] the aperture 15 includes a sound permeable cover).

Regarding claim 8, Christoph teaches the noise cancellation enabled audio device according to claim l. 
Christoph further teaches wherein the error microphone (FIG. 5 error microphone 18) is arranged to primarily record sound within the ear canal of a user (para. [0031] the error microphone 18 is the primary sound recording device that records sound within the ear canal of the listener since it is the only sound recording device within cavity 13).

Regarding claim 9, Christoph teaches the noise cancellation enabled audio device according to claim 1. 
Christoph further teaches wherein the error microphone (FIG. 5 error microphone 18) acts as a feedback microphone (para. [0024] the error microphone 18 acts as a feedback microphone for ANC processing).

Regarding claim 10, Christoph teaches the noise cancellation enabled audio device according to claim 1. 
(FIG. 5 error microphone 18) is arranged within the second opening (FIG. 5 illustrates the error microphone 18 disposed within the cavity connected to duct 10 within cavity 13) at least partially such that the error microphone (FIG. 5 error microphone 18) terminates flush with a housing of the audio device (FIG. 5 the error microphone 18 is disposed within the cavity such that it is as close to the outside of the earphone and does not stick out of the audio device).
The Examiner notes that according to page 10 lines 14-26 of the specification, the error microphone positioned such that it terminates flush with a housing of the audio device is interpreted as the error microphone disposed at a position as close to the outside of the audio device as possible while not sticking out of the audio device. 

Regarding claim 11, Christoph teaches the noise cancellation enabled audio device according to claim 1. 
Christoph further teaches wherein the first and the second opening (FIG. 5 aperture 15 and duct 10) are arranged adjacent to each other (FIG. 5 illustrates the aperture 15 and duct 10 arranged adjacent to each other).

Regarding claim 13, Christoph teaches the noise cancellation enabled audio device according to claim 1. 
Christoph further teaches wherein the first opening (FIG. 5 aperture 15) flushes with the second opening (FIG. 5 illustrates aperture 15 within proximity to duct 10).


Christoph further teaches wherein the side of the audio device (FIG. 5 the earphone) comprises a port (FIG. 5 the housing of the earphone) that comprises the first and the second opening (FIG. 5 the housing of the earphone comprises the aperture 15 and duct 10).

Regarding claim 15, Christoph teaches the noise cancellation enabled audio device according to claim 1. 
Christoph further teaches wherein the error microphone (FIG. 5 error microphone 18) is arranged at a shorter distance to the side of the audio device than the speaker (FIG. 5 illustrates the error microphone 18 arranged at a shorter distance to the side of the earphone than the loudspeaker 16).

Regarding claim 21, Christoph teaches the noise cancellation enabled audio device according to claim 1. 
Christoph further teaches wherein the noise cancellation enabled audio device (para. [0032] the earphone as illustrated on FIG. 5) is a headphone (para. [0029] the earphone may be a headphone as illustrated by FIG. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph in view of Shin (US 2016/0302000).

Regarding claim 2, Christoph teaches the noise cancellation enabled audio device according to claim; however, Christoph is silent to wherein once the audio device  is placed in the ear canal of a user a channel remains in places between the audio device and the ear canal of the user.
Shin teaches wherein once an audio device (FIG. 3 the earset) is placed in the ear canal of a user (para. [0044] the earset is placed in the ear canal of the user) a channel remains in places between the audio device and the ear canal of the user (para. [0044], [0047] when the earset is placed in the user’s ear canal, a channel remains in place between the ear set and the user’s ear canal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Christoph to include wherein once the audio device is placed in the ear canal of a user a channel remains in places between the audio device and the ear canal of the user, as taught by Christoph. 
One of ordinary skill would have been motivated to include this modification to implement the teachings of Christoph in a more compact configuration, as taught by the earset of Shin. 


Shin further teaches wherein the channel (FIG. 3 the channel from speaker 71 to the communication hole 33) is permeable for air and sound waves (para. [0050] the sound emitted from speaker 71 is transmitted through the communication hole 33 thus the channel from speaker 71 to the communication hole 33 is permeable for air and sound waves).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Christoph in view of official notice.

Regarding claim 7, Christoph teaches the noise cancellation enabled audio device according to claim 1; however, Christoph is silent to wherein a mesh is arranged over the second opening.
The Examiner takes official notice that it is well-known and conventional in the art to cover a microphone with a mesh thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Christoph to include a mesh arranged over the second opening, as suggested by well-known practices in the art. 
One of ordinary skill would have been motivated to include this modification to protect the microphone from debris. 

Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph in view of Axelsson et al. (US 2014/0294182), hereon referred to as Axelsson.

Regarding claim 12, Christoph teaches the noise cancellation enabled audio device according to claim 1; however, Christoph is silent to a wall separating the first and the second cavity.
Axelsson teaches a noise cancellation enabled audio device (FIG. 5A intra-canal earphone 200) comprising a first and a second cavity (FIG. 5A the cavity housing the acoustic transducer 202 and the cavity housing the error microphone 120), and a wall (FIG. 5A the wall that separates the cavity housing the acoustic transducer 202 and the cavity housing the error microphone 120 as depicted by the bolded arrow in the figure below) separating a first and a second cavity (FIG. 5A a wall between the cavity housing the acoustic transducer 202 and the cavity housing the error microphone 120 separates the two aforementioned cavities).



    PNG
    media_image1.png
    504
    465
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Christoph to include a wall separating the first and the second cavity, as taught by Axelsson.
One of ordinary skill would have been motivated to include this modification to prevent the obstruction of the wave path of the loudspeaker or acoustic transducer (para. [0004]).

Regarding claim 16, Christoph teaches the noise cancellation enabled audio device according to claim l; however, Christoph does not teach wherein a feed-forward microphone is 
Axelsson teaches wherein a feed-forward microphone (FIG. 5A reference microphone 212) is arranged at a side of the audio device (FIG. 5A intra-canal earphone 200) which faces away from the side where the error microphone (FIG. 5A error microphone 120) is arranged (FIG. 5A illustrates the reference microphone 212 arranged at a side of the intra-canal earphone 200 which faces away from the side where the error microphone 120 is arranged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Christoph to include a feed-forward microphone is arranged at a side of the audio device which faces away from the side where the error microphone is arranged, as taught by Axelsson. 
One of ordinary skill would have been motivated to include this modification to enhance noise cancellation. 

Regarding claim 17, Christoph in view of Axelsson teaches the noise cancellation enabled audio device according to claim 16. 
Axelsson further teaches wherein the feed-forward microphone (FIG. 5A reference microphone 212) is arranged to record sound from the environment of the audio device (para. [0023]-[0025] the reference microphone 212 measures ambient acoustic events from the environment) and to provide a noise signal related to the recorded sound (para. [0023]-[0025], [0030] the reference microphone 212 measures ambient acoustic events from the environment and provides the measurements to the ANC circuit 30).

Regarding claim 18, Christoph in view of Axelsson teaches a noise cancellation system comprising the audio device according to claim 16. 
Axelsson further teaches wherein the noise cancellation system (FIG. 5A intra-canal earphone 200) comprises a filter (FIG. 2 ANC circuit 30) which is coupled between the feed-forward microphone (FIG. 5A reference microphone 212) and the speaker (para. [0025]-[0026], [0030] the ANC circuit 30 which comprises filters is disposed between the reference microphone 212 and the dynamic acoustic transducer 202).

Regarding claim 19, Christoph in view of Axelsson teaches the noise cancellation system according to claim 18. 
Axelsson further teaches wherein the filter (FIG. 2 ANC circuit 30) is arranged to provide a noise cancellation signal (para. [0030] the anti-noise signal) based on the noise signal to the speaker (para. [0030] the ANC circuit 30 provides the anti-noise signal, which is to be outputted by the speaker, based on the noise detected by the reference microphone 212).

Regarding claim 20, Christoph in view of Axelsson teaches the noise cancellation system according to claim 19.
Axelsson further teaches wherein the noise cancellation signal (para. [0030] the anti-noise signal) is further based on an error signal (para. [0030]-[0031] error microphone signal err) provided by the error microphone (FIG. 5A error microphone 120) where the error signal (para. [0030]-[0031] error microphone signal err) is related to the sound recorded by the error (para. [0030]-[0031] the anti-noise signal is based on the error microphone signal err recording by the error microphone 120).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNY H TRUONG/Examiner, Art Unit 2653